MANN, Judge.
The parties were divorced before our statutes1 were changed to provide that the wife’s ability to support children is to be taken into account in determining who is to support the children in what amount. Fla.Stat. § 61.14 (1971), F.S.A. provides for modification upon a showing of change in circumstances “of either party.” The trial judge properly allowed inquiry into changes in the wife’s circumstances, but improperly restricted inquiry into her wealth at the time of the divorce, at which time it was irrelevant, assuming the husband’s ability to support. A deterioration in the husband’s earnings is clearly shown and found as fact. Therefore the matter is open, and the outcome should be such “as equity requires, with due regard to the changed circumstances and the financial ability of the parties.” 2
The appellant has shown the requisite change in circumstances to warrant modification. Having thus opened the question, the wife’s circumstances become relevant.
Reversed and remanded.
HOBSON and McNULTY, JJ., concur.

. Fla.Stat. § 61.13(1) (1971), F.S.A.


. Fla.Stat. § 61.14(1) (1971), F.S.A.